Citation Nr: 0401485	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  02-01 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether a March 1994 rating decision was clearly and 
unmistakably erroneous for failing to assign an initial 
compensable evaluation from May 4, 1956.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 




INTRODUCTION

The veteran had active military service from August 1951 to 
June 1954.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), which 
prescribes VA duties to advise a claimant of the evidence 
needed to substantiate a claim, and to help a claimant obtain 
that evidence, was enacted during this appeal.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  However, there are some claims to which VCAA does not 
apply, one of which is a claim based on an allegation that a 
VA decision is clearly and unmistakably erroneous.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).

In March 2000, the veteran filed a claim of clear and 
unmistakable error in the March 1994 rating decision, 
claiming that a compensable evaluation was warranted from May 
4, 1956.  Although the issue of clear and unmistakable error 
in the March 1994 rating decision was addressed by the RO in 
a rating decision dated in March 2000, and assigned a 10 
percent evaluation effective from November 1981, the RO 
failed to assign a compensable evaluation for the veteran's 
service-connected back disorder from May 4, 1956.  The 
veteran's notice of disagreement to this action was received 
in June 2000, and a statement of the case was issued in 
January 2002.  

A statement of the case must be complete enough to allow an 
appellant to present written and/or oral arguments before the 
Board.  It must contain a summary of the evidence, a summary 
of the applicable laws and regulations with appropriate 
citations and a discussion of how such laws and regulations 
affect the determination, and the determination and reasons 
for the determination of the 


agency of original jurisdiction with respect to which 
disagreement has been expressed.  38 C.F.R. § 19.29 (2003).  
However in this case, the statement of the case addressed the 
issue of entitlement to an earlier effective date for a 10 
percent effective date prior to November 1981, and provided 
the veteran the laws and regulations regarding effective date 
claims.  

Accordingly, the statement of the case does not address the 
issue of whether the March 1994 rating decision was clearly 
and unmistakably erroneous for failing to assign an initial 
compensable evaluation from May 4, 1956, and the laws and 
regulations with regard to claims regarding clear and 
unmistakable error have not been provided to the veteran.  
The Board cannot cure this procedural defect.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Accordingly, this case is remanded to the RO for the 
following actions:

A supplemental statement of the case that 
addresses the issue of whether the March 
1994 rating decision was clearly and 
unmistakably erroneous for failing to 
assign an initial compensable evaluation 
from May 4, 1956, must be provided to the 
veteran.  The supplemental statement of 
the case must contain a summary of the 
evidence in the case relating to this 
issue, and a summary of the applicable 
laws and regulations, with the 
appropriate citations, as well as a 
discussion of how such laws and 
regulations affect the determination.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he 


may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

